327 F.2d 668
STANDARD FRUIT COMPANY, Appellant,v.SKIBS A/S AWILCO, Appellee.
No. 20768.
United States Court of Appeals Fifth Circuit.
Feb. 17, 1964.

William S. Stone, Deutsch, Kerrigan & Stiles, New Orleans, La., Robert M. Moore, Rene S. Paysse, New Orleans, La., of counsel, for appellant.
Benjamin W. Yancey, Walter Carroll, Jr., and Terriberry, Rault, Carroll, Yancey & Farrell, New Orleans, La., Haight, Gardner, Poor & Havens, New York City, for appellee.
Before CAMERON, WISDOM, and GEWIN, Circuit Judges.
PER CURIAM.


1
We have considered carefully all of the appellant's contentions.  We agree with the district court's interpretation of the charter party and with his conclusions of law.  After a careful study of the record, as a whole, we have concluded that substantial evidence supports the findings of the district court.


2
The judgment is affirmed.